Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 10, 1978, which affirmed a determination of the State Division of Human Rights that no probable cause existed to believe that respondent Hofstra University engaged in an unlawful discriminatory practice. Order confirmed and proceeding dismissed, without costs or disbursements. The record contains no evidence that respondent Hofstra University had unlawfully discriminated against petitioner. Hopkins, J. P., Damiani, Gulotta and Hawkins, JJ., concur.